IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION

CRIMINAL NO.: 3:19cr361

UNITED STATES OF AMERICA )
) CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(c)(2)
RAYMOND AARON GLASS )

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuant to 18 U.S.C. §
981, 21 U.S.C. § 853 and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific
assets is subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final
adjudication herein:

Approximately $1,397 in U.S. currency seized during the investigation; and

A forfeiture money judgment in the amount of $1,558.12, such amount constituting the
proceeds traceable to the offense to which Defendant has pled guilty. Defendant
stipulates that the Government may satisfy the money judgment via forfeiture of
proceeds and/or substitute property as defined in 21 U.S.C. § 853(p). For purposes of
forfeiture under Section 853(p), Defendant stipulates that, as a result of acts or omissions
of Defendant, one or more provisions of Section 853(p)(1)(A)-(E) are satisfied.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3, If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4, A forfeiture money judgment shall be included in the defendant’s sentence, and the
United States may take steps to collect the judgment from any property of the defendant, provided,
the value of any forfeited specific assets shall be credited toward satisfaction of this money
judgment upon liquidation

 

 
5. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

6. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

7. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant’s crime(s) herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 18
U.S.C. § 981, 21 U.S.C § 853 and/or 28 U.S.C. § 2461(c). The Defendant hereby waives the
requirements of Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
consents to destruction by federal, state, or local law enforcement authorities upon such legal
process as they , in their sole discretion deem to legally sufficient, and waives any and all right to
further notice of such process or such destruction.

WILLIAM T. STETPZER

 

 

 

CHRISTOPHER HESS
BENJAMIN BAIN-CREED
Assistant United States Attorneys

 

 

-CHEG 0. ALU OKWARA, “ESO.
 CHTEGE for Defendant

Signed this the LL day of May, 2021.

 

THEHIONORABLE FRANK D. WETNEY
ITED STATES DISTRICT JUDGE

 
